 

AOD 'SNYIAVNOYOD

SVSMs}1 22) [CMU Le] A LLUUD(@}U] R= Plo LUE [en

 

‘a]doad 49430 Wii} Aeme pue awoy Aeys
‘(wuaysAs suNUULU! INOA Suayeam JO UOOUNY Peay JO Sun] ANOA sseduul Jey} UOIPUOD e ‘a}dLWexa JOJ) YSU

paseaydul ye NoA nd ued Jey} NOLLIGNOD HLIWSH ONIATYAGNN SNOINaS V HLIM NOSYAd V Juv NOA AI

‘a}doad sayjo wo Aeme pue awoy Ae}s ‘NOSUAd YAC10 NV Juv NOA I

“JBPIAOJ ]ed1|PawW ANOA 9e}UOD *]OOYIS 0} 08 JOU OG *yJOM 0} 08 JOU Og ‘awWoY je
pyoyasnoy a.jua ay} daay ‘snAeUOsOD BU} 10} FALLISOd GALSAL SWH G1OHASNOH YNOA NI SNOANOS JI

“UPIAOId ed1IPAW ANOA JDeUOD *}OOUDS 0} WAL} pUas JOU OG ‘aWOY Je WA} daay ‘yDdIS JUV NIYCTIHD YNOA SI

“JBPIAod }ed!paw JNOA ye}UO>D “yIOM 0} 03 jou Og ‘awoY Aejs ‘DIS 1434 NOAA

"SALLIMOHLNY 1VI07 GNV ALVLS JNOA jo suo!DaJIP BY} MO]]OJ pue 0} UIST)

agVaddS 3HL
MOTS OL SAV 0€

VOIIYAWV YOS SANITAGINS SNUIAVNOUWOD) S.LNAGISAYd AHL

Case 6:20-cv-02055-LRR-KEM Document 17-12 Filed 09/09/20 Page 1 of 2

 

 

 

 
“paso]2 eq pjnoys e}esa13u03 a]doad Jo sdnoid aseym senuaa Joopjno pue JOOpul Jayj0 pue ‘SWAB ‘sjino> poo} ‘syueiNeyses ‘seq ‘UOISSILWSUEI} AIUNLULUOD Jo S2UapIAa YIM Saze}s U|
FJ 1] [ole Resco MUU Dey ars] Uta) UL -m LUI LTUES] ney oll -acse [UNL oU ps LU ey a URonMsaI HAW] liao ll -lU [ oleL a= m0 -1 0) [area (ste) elem unre) (eye) [ale ll sasroal-accn hv Ama LA\A0 (ov (omk=lUn MUU Ce SI bet sp lew pl -4] amyaMl=olt=Y] ==) 6[0)=10 B=] 8) (Q)

“UAIP]IYD JO SPadu |EUOIIINU BU} Se }JaM se ‘Slapuodsal

]€912129 Jo spaeu asedp]IYy>d ssaippe 0} Paau s}OOUIS asoj9 JEL} SalqeI0] pue Sa}e}s "]OOYDS au} UJIM payelsosse uole;ndod oy} ul payUap! Usaq Sey SMUIAeUOIOD aJBYM S]OOYIS aso}>

>) aoe casi] 9) aCe Meo) LU =ae=y caLcaaULoy el fo) o-aUT mov i-alcra| [cele lef TOMO) S a =t-F]-eooLUY MI MULY ACS MU Lol sy VULLUL-SP WWI LULNUU(O [oe oR) --LUE IL -M Ll necro) 01g COLOU(om NOES [o\e¥ jw Sox-1-x0) oy 9) ALO L6 (EF (OLE B-TsCe)3)
‘seaue Su|punouns pue paydayje Ul SJOOYIS aso}9 P|NOUS UOISSILUSUE] APILNLULUOD Jo BdUAPIA YIM Sa]e}s JO SIOLANOD “SMUIACUOIOD BU] JO Peauds au] aJeIa]}999e ULD SUONEIadO JOOYIS

AOD'*SNUIAVNOUODS

*SNOILdO AMSAITAG YO ‘dNWdid ‘NYHL-3Alaa 3sn

Ey efiaxele en eR Y RSP Ce ORTH BOY YEP APU eo Be i TSR ee Meera

‘Mog]a 4NOA jo apisul ay} Jo ‘anssi] D oJU! Y6noD Jo azaaus «

ES PLLA RIOT ae ae ‘a]doad oT ueYy} e10W Jo SdnoJs Ul SONINAHLVD TWIDOS GIOAV

cleat w OMNIA sT

Ted ETP Tey tev Ae eere omy oli ol Ine ae Ey ey) 1 Ce a eee ei eae

SDUEPINS QD MO}]O} pjnous siaAo} dua INOA pue No, “aynpayas
*AN3SISAH GOOD 4D1LI Vdd yIOM JeWUUOU INOA uleyUleW 0} AIIqisuodsad jeldads e avey
no ‘Kjddns poo} pue jedynasewueyd pue sadiAjas sie duyeay

KwIUL-ays1-H |) FT) o] Code Rex ess) [0g] e919) se yans ‘QuNndas pue|awoy Jo JUsuedaq 34} Aq pouyap se
ESEY ors [0e) BLemIULIVuLD BLOB Leks-IU¥(oU Fei OUOM ALY W Le) \ Kole mR MET a eS ee Te Beyer PR EI Bae) Rt ek aT Bet Coy aod, |

 

 

SUSY Teleey ole mee le WeleCelelele mae AO h ile) Mich PT (eRe (ey,\/ ee [etele BCE NLIE (els (oye PeL6]) ele10 meoRe] E-Pol-7=) 0 Bob Bent

“SNUIACUOIOD BY} JO peaids Sy} MO}js 0} Wed ANOA OP NOA jeU} ]e9179 SI }| “S49YIO 40} YS 9Y}
It POLO] Melee NTN AE =m [ney OL] IP =| ea ey ACERT Lz JU RET PUW EU poms [oMire(0]arey WPM te Mey e

Yate i\iiiCoy-[eode [a ti Lokal et. fs by
JHLMOTS OL LUVd UNNOA OG

 

VIIYAWV YO SANITAGIASO SNYIAVNOUOD S.LNAGISAYUd JHL

 

 

 

 
